Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 1 of 63




     EXHIBIT HHH
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 2 of 63



 1   MICHAEL A. KELLY (State Bar #71460)
     mkelly@walkuplawoffice.com
 2   KHALDOUN A. BAGHDADI (State Bar #190111)
     kbaghdadi@walkuplawoffice.com
 3   ANDREW P. McDEVITT (State Bar #271371)
     amcdevitt@walkuplawoffice.com
 4   WALKUP, MELODIA, KELLY & SCHOENBERGER
     650 California Street, 26th Floor
 5   San Francisco, CA 94108
     Telephone: (415) 981-7210 Facsimile: (415) 391-6965
 6
     ON BEHALF OF DIRECT PLAINTIFFS
 7
     ALAN J. JANG (State Bar #83409)
 8   AJang@janglit.com
     SALLY NOMA (State Bar # 264774)
 9   snoma@janglit.com
     JANG & ASSOCIATES LLP
10   1766 Lacassie Avenue, Suite 200
     Walnut Creek, CA 94596
11   Telephone: (925) 937-1400 Facsimile: (925) 937-1414
12   ON BEHALF OF SUBROGATION PLAINTIFFS

13
14                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
15                       IN AND FOR THE COUNTY OF SAN FRANCISCO
16   Coordination Proceeding Special Title            Case No. JCCP No. 4955
     (Rule 3.550)                                     Assigned for All Purposes to:
17                                                    Hon. Curtis E.A. Karnow, Dept. 304
     CALIFORNIA NORTH BAY FIRE
18   CASES                                            ALL PLAINTIFFS’ JOINT REQUEST FOR
                                                      PRODUCTION OF DOCUMENTS, SET
19                                                    THIRTY-FOUR, RELATED TO ALL FIRES
     AND RELATED CROSS-ACTIONS
20                                                    [RFPD 383-394]
                                                      (NUMBERING CORRECTED)
21
22   PROPOUNDING PARTY:            Jointly Propounded by All Plaintiffs – Liability – All Fires

23   RESPONDING PARTY:             Defendants Pacific Gas & Electric Company and PG&E
                                   Corporation
24
25   SET NUMBER:                   Thirty-Four (34)

26          Pursuant to Code of Civil Procedure § 2031.210, et seq., please respond to and produce

27   legible copies of the documents set forth in the herein requests. This request is intended to cover all

28   documents in your possession, or subject to your custody and control, whether the documents are

                                                      1
               ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THIRTY-FOUR
                                        Case No. JCCP No. 4955
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 3 of 63



 1   located in your home, in any of your offices, or any other office maintained by your agents,
 2   attorneys, accountants, or any of them. The items set forth below are believed to be in your
 3   possession or control and are not privileged and are reasonably calculated to lead to the discovery
 4   of admissible evidence. Pursuant to Code of Civil Procedure § 2031.250, a verified response must
 5   be served on the undersigned within thirty (30) days of service of this request.
 6                                              DEFINITIONS
 7          1.      “DISTRIBUTION PLAN WORKBOOK” means a Distribution Plan Workbook as
 8   described by Laurel Reimann in her deposition in the Butte Fire Litigation taken on June 14, 2017,
 9   including testimony at page 35, lines 2-8, page 44, lines 12-18, see also pages 130 and 131. Copies
10   of a Distribution Plan Workbook were marked and identified as Exhibit 777 and 837.
11          2.      “ELECTRICAL EQUIPMENT” is defined as power lines, transformers, conductors,
12   fuses, connections, poles, insulators, reclosers and any other components, hardware, infrastructure
13   or equipment used by PG&E to provide electricity to the public.
14          3.      ““RELATE”, “RELATED”, “RELATING” shall mean constituting, pertaining to,
15   referring to, alluding to, responding to, elaborating upon, concerning, memorializing, supporting,
16   refuting, evidencing, connected with, commenting on, regarding, discussing, showing, describing,
17   reflecting, analyzing, recording, including, mentioning, in respect of, or about.
18          4.      “SESSION D, SESSION 1 AND SESSION 2 PLANNING DOCUMENT” means
19   the Session D, Session 1 and Session 2 planning documents referenced in Utility Procedure: RISK-
20   5001 P-01 Publication Date: 11/25/2013 Rev: 0, page 2 of 10, PG&E JCCP 140785 as produced
21   in the Butte Fire Litigation. The entire document is PG&E JCCP 140784 - PG&E JCCP
22   140793, which is attached hereto as Exhibit A. Those terms also are further defined in the
23   Prepared Testimony of Janaise Markland, attached hereto as Exhibit B.
24          5.      “YOU” and “YOUR” is defined as Defendants Pacific Gas & Electric Company,
25   a California corporation, and PG&E Corporation.
26   REQUEST FOR PRODUCTION NO. 383:
27          Each and every DISTRIBTUTION PLAN WORKBOOK, maintained by PG&E, for the
28   years 2014, 2015, 2016, 2017, and 2018, for each division in its native format.
                                                     2
                 ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THIRTY-FOUR
                                          Case No. JCCP No. 4955
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 4 of 63



 1   REQUEST FOR PRODUCTION NO. 384:
 2          Each and every writing, as defined by Evidence Code Section 250, RELATING TO
 3   SESSION D, for PG&E’s Electric Operations, for the years 2014, 2015, 2016, 2017 and 2018.
 4   REQUEST FOR PRODUCTION NO. 385:
 5          Each and every, SESSION D, SESSION 1 AND SESSION 2 PLANNING DOCUMENT,
 6   for the years 2014, 2015, 2016, 2017, and 2018 RELATING TO PG&E’s Electric Operations
 7   and the Line of Business risk referred to as “wildfire.”
 8   REQUEST FOR PRODUCTION NO. 386:
 9          Each and every writing, as defined by Evidence Code Section 250, upon which the
10   following statement in Exhibit B was based:
11                  As a result, tree-related outages are in the neighborhood of 17 per
12                  1,000 miles, < 0.02 percent of trees in contact, and there are a
13                  small number of wildfires caused by PG&E equipment each year.
14   PACIFIC GAS AND ELECTRIC COMPANY SAFETY MODEL ASSESSMENT
15   PROCEEDING PREPARED TESTIMONY, May 1, 2015, page 2-12 of Exhibit B.
16   REQUEST FOR PRODUCTION NO. 387:
17          Each report prepared by Charles Filmer, between January 1, 2013 and January 1, 2018,
18   RELATED TO hazard trees, the number of wildfires caused by PG&E equipment, the risk posed
19   by various species of trees to ELECTRICAL EQUIPMENT and/or the risk of wildfire posed by
20   various species of trees.
21   REQUEST FOR PRODUCTION NO. 388:
22          Each report prepared by PG&E between January 1, 2013 to January 1, 2018 RELATED
23   TO vegetation-related fire incidents, including but not limited to the number of wildfires, risk
24   posed by tree type, and cause of vegetation fire. This request includes reports prepared by Charles
25   Filmer for years subsequent to PG&E_JCCP 136135-136145 produced in the Butte Fire Litigation.
26   REQUEST FOR PRODUCTION NO. 389:
27          Each and every writing, as defined by Evidence Code Section 250, which was provided
28   to the Risk and Compliance Committee, the PG&E Corporation Board of Directors and/or any of
                                                    3
                ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THIRTY-FOUR
                                         Case No. JCCP No. 4955
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 5 of 63



 1   its committees, relating to the Electric Operations Line of Business (LOB) risk referred to as
 2   “wildfire.”
 3   REQUEST FOR PRODUCTION NO. 390:
 4           Each and every writing, as defined by Evidence Code Section 250, which was issued by
 5   PG&E prior to October 8, 2017, which PG&E intended to be a warning to the public that PG&E
 6   was aware that a “small number of wildfires” would be caused by PG&E “equipment each year.”
 7   REQUEST FOR PRODUCTION NO. 391:
 8           Each and every writing, as defined by Evidence Section 250, which was issued by PG&E
 9   prior to October 8, 2017, which PG&E intended to be a warning to the public that PG&E may
10   have “< 0.02 percent of trees in contact” with its lines.
11   REQUEST FOR PRODUCTION NO. 392:
12           Each and every writing, as defined by Evidence Section 250, which identifies the number
13   of wildfires caused by ELECTRICAL EQUIPMENT in the years 2013, 2014, 2015, 2016, and
14   2017.
15   REQUEST FOR PRODUCTION NO. 393:
16           Each and every writing, as defined by Evidence Code Section 250, which reflects any
17   decision made by PG&E with regard to “at what point it is okay to not mitigate the risk further,” as
18   referenced by PG&E in its PACIFIC GAS AND ELECTRIC COMPANY SAFETY MODEL
19   ASSESSMENT PROCEEDING PREPARED TESTIMONY, May 1, 2015, page 2-12 of Exhibit B.
20   REQUEST FOR PRODUCTION NO. 394:
21           Each and every writing, as defined by Evidence Code Section 250, which reflects the
22   “tradeoff decisions” made by PG&E as referenced in PG&E’s PACIFIC GAS AND ELECTRIC
23   COMPANY SAFETY MODEL ASSESSMENT PROCEEDING PREPARED TESTIMONY,
24   May 1, 2015, page 2-12 of Exhibit B.
25   Dated: March 19, 2018                  WALKUP, MELODIA, KELLY & SCHOENBERGER

26                                  By:
                                            MICHAEL A. KELLY
27                                          KHALDOUN A. BAGHDADI
                                            ANDREW P. McDEVITT
28
                                            On behalf of Direct Plaintiffs
                                                    4
                ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THIRTY-FOUR
                                         Case No. JCCP No. 4955
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 6 of 63



 1   Dated: March 19, 2018           JANG & ASSOCIATES LLP
 2
                               By:
 3                                   ALAN J. JANG
 4                                   SALLY NOMA
                                     On behalf of Subrogation Plaintiffs
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
              ALL PLAINTIFFS REQUEST FOR PRODUCTION OF DOCUMENTS, SET THIRTY-FOUR
                                       Case No. JCCP No. 4955
Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 7 of 63




         EXHIBIT A
      Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 8 of 63




111r11    Pacific Gas and                                                          Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                                              Publication Date : 11/25/2013                          Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation

 Summary             This procedure and its attachments describe how to complete the risk
                     identification through risk evaluation phases of PG&E's Enterprise and
                     Operational Risk Management Framework. It implements Subsection 1, Risk
                     Identification and Evaluation , of RISK-5001 S Enterprise and Operational Risk
                     Management Standard.

                     Level of Use: Informational Use



 Target Audience      PG&E Corporation and Pacific Gas and Electric Company (together, PG&E)
                      employees who lead or oversee risk management activities



 Safety               NA


                                                     Table of Contents

 Subsection          Title                                                                                                                 Page

      1               Risk Identification .................................................................................... .... 2
      2               Initial and Annual Refresh Risk Scoring .. ..... ... .. ... .... .... .. ......... .. ... ........... .... 3
      3               LOB Risk & Compliance Committee Review of Risk Register ..... ... ..... ... .... .4
      4               Risk Analysis ....... .. ... ...... ... .... ...... .. ......... ... ..... .... .. ... ... ............ .................... 5
      5               Risk Evaluation .. ............ .. .......... .. ................ ... ..... ... .......... ... ....... .. ..... .... ... .. 6
      6               Risk Scoring .... .. ... .......... .... .. .................... .. ... .... .......... .. .................. ... ......... 7




 PG&E Internal                            ©2013 Pacific Gas and Electric Company. All rights reserved .                                   Page 1 of 10




                                                                                                                                                         EXHIBIT A
                                                                                                                                         PG&E JCCP 140784
       Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 9 of 63




111r11    Pacific Gas and                                             Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                               Publication Date : 11 /25/2013   Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation

 Procedure Steps

 1        Risk Identification

 1.1      Each line of business (LOB) identifies new risks in one of the following ways:

          •      In the fourth quarter of every yea r, during a series of Risk Identification Workshops that
                 the LOB Risk Manager conducts as part of the Annual Risk Refresh.
          •      Between each year's annual refresh , through ongoing communication and consultation
                 with subject matter experts (SME) and leadership.
 1.2      Each LOB manages risk in one of two ways :

          •      By a single LOB that independently owns a risk that does not span across the entire
                 company or
          •      By a primary LOB that shares a risk (shared risk) that spans across the entire
                 company, for which the shared risk owner provides oversight, direction , and support to
                 all other LOBs to assess and manage the risk. (See Attachment 1: RASCI Diagram for
                 specific roles and responsibilities for managing shared risks. )
 1.3      In advance of each Risk Identification Workshop, the Risk Manager works with the Enterprise
          & Operational Risk Management (EORM) Principal to do the following :

          •      Establish the context to identify risks within the LOB
          •      Define the scope (i. e., activities, processes, functions , programs, products, services, or
                 assets in terms of time and location)
          •      Define the goals and objectives of risk identification workshops
          •      Identify stakeholders and workshop participants and define roles and responsibilities
                 (i.e. , Risk Owner, SMEs, Compliance Champion, other LOB SMEs and Risk Owners)
          •      Choose the appropriate tools, techniques, and methods to use in the Risk
                 Identification, Risk Analysis, and Risk Evaluation phases (a summarized list of example
                 techniques is included in Attachment 2: Risk Analysis Methods)
          •      Specify the decisions that have to be made
          •      Identify possible sources of data and analysis to be included .
 1.4      For the Annual Risk Refresh, the Risk Manager performs the following :

          1.     Reviews the current risk register
          2.     Reviews progress made on risk response plans
          3.     Reviews Session D, Session 1, and Session 2 planning documents
          4.     Meets with Integrated Planning Lead to review organization's goals and objectives to
                 determine if there are risks not already included on the risk register that would prevent
                 the LOB from meeting its current objectives and strategies

 PG&E Internal                       ©2013 Pacific Gas and Electric Company. All rights reserved .     Page 2 of 10




                                                                                                                      EXHIBIT A
                                                                                                       PG&E JCCP 140785
       Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 10 of 63




111r11    Pacific Gas and                                              Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                                Publication Date : 11 /25/2013   Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation

 Step 1.4 (continued)

          5.     Reviews internal and external data to determine if any new risks should be added to
                 the risk register, or if existing risks have increased or decreased considering the
                 following :
                 •       Internal incident data
                 •       Performance metrics
                 •       Audit reports
                 •       SME and industry white papers
                 •       Management and SME interviews
 1.5      IF a new risk is identified during one of the workshops or between the annual refresh ,

          THEN the Risk Manager documents in the risk assessment tool at least the
          following:

          1.     Risk name

          2.     Risk description, including the following:

          3.     Expressed as "Risk of X resulting in Y", where Xis the event and Y is the impact of the
                 event

          4.     Defined as the 95th percentile "worse case probable" impact event

          5.     Described using only first order I direct impacts

          6.     Primary Risk Owner;

          7.     LOB Risk Owner

          8.     Risk Owner name;

          9.     LOB interdependencies

 1.6      The Risk Owner ensures the risk description is defined as required in Step 1.5.b.

 2        Initial and Annual Refresh Risk Scoring

 2.1      IF LOB identifies a new risk ,

          THEN the Risk Manager works with the Risk Owner, Compliance Champion , and
          SMEs to use RET2 to generate initial inherent and residual risk scores.




 PG&E Internal                        ©2013 Pacific Gas and Electric Company. All rights reserved .     Page 3 of 10




                                                                                                                       EXHIBIT A
                                                                                                        PG&E JCCP 140786
       Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 11 of 63




111r11    Pacific Gas and                                              Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                                Publication Date : 11 /25/2013   Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation

 2.2      IF the Risk Manager is performing the annual refresh of the risk reg ister,

          THEN the Risk Manager works with the Risk Owner and Compliance Champion to
          review the following :

          •      Frequencies of events since the last time the risk was scored
          •      Impacts of events since the last time the risk was scored
          •      Mitigations since the last time the risk was scored.
 2.3      IF the frequencies , impacts, and mitigations since the last time the risk was scored
          indicate that the risk score on the risk reg ister needs updating,

          THEN the Risk Manager performs the following:

          1.     Updates the RET2 inputs to generate new scores and

          2.     Updates the Risk Register accordingly including the following :

                 •       Justification for changing each risk's score
                 •       Proposed risk re-prioritization
 3        LOB Risk & Compliance Committee Review of Risk Register

 3.1      The Risk Manager presents new risks with the updated risk register and proposed
          re-prioritization to the Risk and Compliance Committee (RCC) for approval.

 3.2      IF the RCC approves the new risks and the prioritization along with the updated risk
          register,

          THEN the Risk Manager performs the following:

          1.     Adds the new risks and updates existing risks in the Enterprise Compliance Tracking
                 System - Risk (ECTS - Risk)

          2.     Updates risk management plan and schedu le

          3.     Informs Risk Owner, Compliance Champion, and SMEs of any changes




 PG&E Internal                        ©2013 Pacific Gas and Electric Company. All rights reserved .     Page 4 of 10




                                                                                                                       EXHIBIT A
                                                                                                        PG&E JCCP 140787
       Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 12 of 63




111r11    Pacific Gas and                                               Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                                 Publication Date : 11 /25/2013   Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation

 4        Risk Analysis

 4.1      Using risk analysis tools and techniques identified in Step 1.3, the Risk Manager
          facilitates a series of Risk Analysis Workshops with SMEs and Compliance
          Champion aimed at identifying the underlying risk drivers that could create the risk.

 4.2      IF the risk is a shared risk as described in Step 1.2,

          THEN the Risk Manager includes both the Primary LOB Risk Owner and the LOB
          Risk Owner in all related Risk Analysis Workshops to ensure risk management
          efforts are coord inated across the entity.

 4.3      In the Risk Analysis workshops, SMEs use a combination of the following to identify
          all risk drivers that could cause the risk to occur:

          •      Internal incident and performance data
          •      External event data
          •      Personal and professional expertise
          •      Risk perceptions
 4.4      When performing a risk analysis, Risk Manager considers the following:

          •      Mapping of risk drivers to other drivers of the same risk
          •      Impact risk drivers may have on other risks
          •      Mapping processes and compl iance requirements to risk drivers to provide a better
                 understanding of the various ways the risk may occur and how the current and
                 forecasted mitigations will reduce the overall risk profile of PG&E
 4.5      The Risk Manager documents in the risk assessment tool at least the following for
          each risk driver:

          •      Risk driver name
          •      Risk driver description
          •      Risk driver owner




 PG&E Internal                         ©2013 Pacific Gas and Electric Company. All rights reserved .     Page 5 of 10




                                                                                                                        EXHIBIT A
                                                                                                         PG&E JCCP 140788
       Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 13 of 63




111r11    Pacific Gas and                                               Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                                 Publication Date : 11/25/2013   Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation

 5        Risk Evaluation

 5.1      The Risk Manager facilitates a series of Risk Evaluation Workshops with SMEs and
          Compliance Champion to understand how current mitigations and controls reduce the
          frequency and impact on the risk and its risk drivers, including the following :

          •       Using the risk driver analysis established in Subsection 4
          •       Considering compliance performance when calculating current residual risk
 5.2      IF the risk is a shared risk as described in Step 1.2,

          THEN the Risk Manager includes both the Primary LOB Risk Owner and the LOB Risk Owner
          in all related Risk Evaluation Workshops to ensure risk management efforts are coordinated
          across the entity.

 5.3      IF a current mitigation is identified to modify the frequency, impact, or both of a risk or its risk
          drivers,

          THEN the Risk Manager documents in the risk assessment tool at least the following
          for all known current mitigations:

          •       Mitigation / control name
          •       Mitigation/ control Description
          •       Mitigation I control owner
          •       Risk reduction source (Frequency and/or Impact)
          •       Process area
          •       Control type (detective, preventive)
          •       Control strength (adequate, needs strengthening , not adequate)
          •       LOB interdependencies
          •       Overall control strength
          •       Justification for the overall control strength
 5.4      IF internal or external data is available,

          THEN the Risk Manager and SMEs consider the data to determine the appropriate
          frequency and impact.




 PG&E Internal                         ©2013 Pacific Gas and Electric Company. All rights reserved .    Page 6 of 10




                                                                                                                       EXHIBIT A
                                                                                                        PG&E JCCP 140789
       Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 14 of 63




111r11    Pacific Gas and                                                  Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                                    Publication Date : 11/25/2013   Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation

 5.5      IF internal or external data is not available OR not known at the time of the risk
          evaluation,

          THEN the Risk Owner uses professional judgment to determine the appropriate
          frequency, and develops a plan to collect data for future analysis.

 6        Risk Scoring

 6.1      The Risk Manager facilitates Risk Scoring Workshops with Risk Owner, Compliance
          Champion , and SMEs to determine inherent and current residual risk scores for each
          risk.

 6.2      IF the risk is a shared risk,

          THEN the Risk Manager includes both the Primary LOB Risk Owner and the LOB Risk
          Owners in all related Risk Scoring Workshops to ensure risk management efforts are
          coordinated across the entity.

 6.3      The Risk Manager uses the RET2 to establish risk scores for all risks and using
          Attachment 3: RET2 User Manual for Risk Scoring.

 6.4      The Risk Manager, Risk Owner, SMEs , and Compliance Champion use the risk
          driver and risk evaluation information identified during the risk analysis and risk
          evaluation process to determine the appropriate frequency and impact levels in
          RET2 .

 6.5      The Risk Manager documents in RET2 the risk score justification and how the risk
          score was determined for the inherent and residual risk scores for each risk.

 6.6      The Risk Manager presents the results of the risk assessment, i.e., the risk register,
          to the RCC.

 6.7      IF the Risk Manager, Risk Owner, and SMEs determine that a control is not working
          as designed , OR

          IF reasonable options exist to reduce the current residual risk further,

          THEN the Risk Manager proposes to the RCC the intent to develop a Risk Response
          Plan for that risk, as documented in the Enterprise and Operational Risk
          Management Risk Response Procedure (RISK-5001 P-02).

 6.8      IF the RCC approves a new risk score or approves an existing risk record to be
          updated,

          THEN the Risk Manager updates that risk record in ECTS - Risk.

                                                 END of Instructions


 PG&E Internal                            ©2013 Pacific Gas and Electric Company. All rights reserved .    Page 7 of 10




                                                                                                                          EXHIBIT A
                                                                                                           PG&E JCCP 140790
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 15 of 63




111r11    Pacific Gas and                                            Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                              Publication Date : 11/25/2013    Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation



 Definitions         Control
                     Measure that ensures the mitigations put in place to modify risk performs as intended.

                     Communication and Consultation
                     Continual and iterative processes that an organization conducts to provide, share or
                     obtain information, and to engage in dialogue with stakeholders regarding the
                     management of risk

                     Establish the Context
                     Defining the external and internal parameters to be taken into account when managing
                     risk, and setting the scope and risk criteria

                     Event
                     Occurrence or change of a particular set of circumstances


                     Frequency
                     Number of events or outcomes per defined unit of time


                     Impact
                     Outcome of an event affecting objectives

                     Inherent Risk
                     Risk without current mitigations and controls in place.

                     Mitigation
                     Measure that is modifying risk


                     Residual Risk
                     Risk remaining after current mitigations and controls with risk control realized .



                     Risk Analysis
                     Process to comprehend the nature of risk and to determine the level of risk

                     Risk Assessment
                     Overall process of risk identification , risk analysis and risk evaluation

                     Risk Description
                     Structured statement of risk usually containing four elements: sources, events, causes
                     and consequences

                     Risk Driver
                     Element which alone or in combination with other drivers has the intrinsic potential to
                     give rise to risk (can be a single risk or multiple risks)


 PG&E Internal                      ©2013 Pacific Gas and Electric Company. All rights reserved .     Page 8 of 10




                                                                                                                     EXHIBIT A
                                                                                                      PG&E JCCP 140791
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 16 of 63




111r11    Pacific Gas and                                           Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                             Publication Date : 11/25/2013   Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation

                     Risk Evaluation
                     Process of comparing the results of risk analysis with risk controls to determine whether
                     the risk and/or its magnitude is acceptable or tolerable

                     Risk Identification
                     Process of finding , recognizing and describing risks

                     Risk Management Plan
                     Scheme within the risk management framework specifying the approach , the
                     management components and resources to be applied to the management of risk

                     Risk Owner
                     Person or entity with the accountability and authority to manage a risk

                     Risk Perception
                     Stakeholder's view on a risk

                     Risk Register
                     Record of information about identified risks

                     Shared Risk
                     A risk that spans across the entire company, for which the shared risk owner
                     provides oversight, direction , and support to all other LOBs to assess and
                     manage the risk .

                     Single Line of Business Risk
                     A risk that is independently owned by a single line of business that do not span
                     across multiple lines of business

                     Stakeholder
                     Person or organization that can affect, be affected by, or perceive themselves to be
                     affected by a decision or activity




 Implementation       NA
 Responsibilities



 Gov,erning          RISK-01 : PG&E Corporation Risk Management Policy
 Document
                     RISK-02: Pacific Gas & Electric Company Risk Management Policy

                     RISK-5001 S: Enterprise and Operational Risk Management Standard




 PG&E Internal                     ©2013 Pacific Gas and Electric Company. All rights reserved .    Page 9 of 10




                                                                                                                   EXHIBIT A
                                                                                                    PG&E JCCP 140792
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 17 of 63




111r11    Pacific Gas and                                          Utility Procedure: RISK-5001 P-01
r!li'&~   Electric Company·                                            Publication Date : 11 /25/2013   Rev: 0


Enterprise and Operational Risk Management Risk Identification and
Evaluation

 Compliance           NA
 Requirement/
 Regulatory
 Commitment



 Reference            NA
 Documents



 Appendices           NA



 Attachments          Attachment 1: RASCI Diagram

                      Attachment 2: Risk Analysis Methods

                      Attachment 3: RET2 User Manual for Risk Scoring



 Document             NA
 Recision



 Approved By          Janaize Markland, Sr. Manager, Enterprise and Operational Risk Management



 Document Owner       John Panion , Principal , Enterprise and Operational Risk Management



 Document             John Panion , Principal , Enterprise and Operational Risk Management
 Contact

 Revision Notes

             Where?                                              What Changed?
  NA                          This is a new procedure.




 PG&E Internal                    ©2013 Pacific Gas and Electric Company. All rights reserved .    Page 10of10




                                                                                                                 EXHIBIT A
                                                                                                    PG&E JCCP 140793
Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 18 of 63




          EXHIBITB
    Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 19 of 63




Application: 15-05-xxx
(U 39 M)
Exhibit No.:
Date: May 1, 2015
Witness(es): Various




                  PACIFIC GAS AND ELECTRIC COMPANY

               SAFETY MODEL ASSESSMENT PROCEEDING

                         PREPARED TESTIMONY




                                          ®




          SELECTED PAGES ONLY
   FROM THE 147 PAGE SUBMISSION BY PG&E
                                                                          EXHIBIT B
      Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 20 of 63


 1                PACIFIC GAS AND ELECTRIC COMPANY
 2         STATEMENT OF QUALIFICATIONS OF JANAIZE MARKLAND

 3   Q 1     Please state your name and business address.
 4   A 1     My name is Janaize Markland, and my business address is Pacific Gas and
 5           Electric Company, 111 Stony Circle, Santa Rosa, California.
 6   Q 2     Briefly describe your responsibilities at Pacific Gas and Electric Company
 7           (PG&E).
 8   A 2     I am the director of PG&E’s Enterprise and Operational Risk and Insurance
 9           Department. My department is responsible for overseeing PG&E’s
10           Enterprise and Operational Risk Management (EORM) Program and for
11           procuring insurance to transfer PG&E’s residual financial risks that could
12           result from catastrophic property or casualty losses.
13   Q 3     Please summarize your educational and professional background.
14   A 3     I earned a bachelor of science degree in chemistry from the University of
15           British Columbia and a master of science degree in Environmental
16           Management from Royal Roads University in Victoria, British Columbia.
17               I am a member of the Enterprise Risk Management Utilities Roundtable
18           and serve as chair of the Edison Electric Institute Enterprise Risk
19           Management Task Force Steering Committee.
20               Prior to my career in the EORM and Insurance Department, I held a
21           variety of roles at PG&E, including manager of Compliance and Ethics and
22           positions in the Safety and Shared Services organization, where I provided
23           direct environmental compliance support to PG&E’s operating units. Before
24           joining PG&E, I worked at BC TEL, a telephone utility based in Burnaby,
25           British Columbia, and its successor company, Alberta-based TELUS
26           Corporation, where I developed an environmental program governing the
27           newly merged companies.
28   Q 4     What is the purpose of your testimony?
29   A 4     I am sponsoring the following testimony in PG&E’s S-MAP proceeding:
30              Chapter 2, “Companywide Models and Approaches for Assessing Risk.”
31              Chapter 6, “Risk Lexicon.”
32   Q 5     Does this conclude your statement of qualifications?
33   A 5     Yes, it does.


                                              JM-1                                    EXHIBIT B
      Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 21 of 63


 1              PACIFIC GAS AND ELECTRIC COMPANY
 2         STATEMENT OF QUALIFICATIONS OF JAMIE L. MARTIN

 3   Q 1   Please state your name and business address.
 4   A 1   My name is Jamie L. Martin, and my business address is Pacific Gas and
 5         Electric Company, 77 Beale Street, San Francisco, California.
 6   Q 2   Briefly describe your responsibilities at Pacific Gas and Electric Company
 7         (PG&E).
 8   A 2   I currently hold the position of director of Economic and Project Analysis. In
 9         this capacity, I supervise:
10            Financial analysis and economic evaluations concerning a range of
11             investment matters.
12            The Risk Informed Budget Allocation process as part of the Company’s
13             Integrated Planning Process.
14            Business case guidance and reviews of major capital project proposals.
15             I report to the Vice President, Finance, of PG&E.
16   Q 3   Please summarize your educational and professional background.
17   A 3   I graduated from the University of San Francisco, in 2004, with a bachelor of
18         science degree in finance. I joined PG&E in 2007 as a senior business
19         analyst in the Finance organization, specifically in Project Finance. I have
20         since held a succession of positions in the finance organization. In 2009,
21         I was promoted to supervisor in the Gas & Electric Transmission and
22         Distribution Business Finance organization, responsible for operational
23         financial planning, budgeting and forecasting. In 2010, I was promoted to
24         manager in the Power Generation Business Finance organization, where
25         I was responsible for managing a team that supported operational financial
26         planning, budgeting and forecasting. In 2012, I completed a 6-month
27         rotation as manager of Investor Relations, where I was responsible for
28         communication with the investment community and prepared senior
29         leadership for quarterly earnings calls and expectations for future
30         performance. In late 2012, I became manager of the Financial Forecasting
31         & Reporting team, where I was responsible for enterprise-level earnings
32         forecasts, year-over-year and long-term budgets and forecasts, functional




                                           JLM-1                                     EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 22 of 63


1         area income statement analysis and board of director financial materials.
2         I assumed my current position in March 2014.
3   Q 4   What is the purpose of your testimony?
4   A 4   I am sponsoring Chapter 3, “Companywide Models and Approaches to Risk
5         Informed Budget Allocation,” in PG&E’s S-MAP proceeding.
6   Q 5   Does this conclude your statement of qualifications?
7   A 5   Yes, it does.




                                         JLM-2                                    EXHIBIT B
Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 23 of 63




           PACIFIC GAS AND ELECTRIC COMPANY
                            CHAPTER 1

                   OVERVIEW AND SUMMARY




                                                                      EXHIBIT B
  Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 24 of 63


                             PACIFIC GAS AND ELECTRIC COMPANY
                                         CHAPTER 1
                                  OVERVIEW AND SUMMARY

                                           TABLE OF CONTENTS


A. Introduction....................................................................................................... 1-1

     1. General Principles Guiding This Filing ....................................................... 1-1

           a. PG&E Welcomes a Sharing of Risk Management Practices ............... 1-1

           b. Cooperation Among the Parties Will Advance the Industry ................. 1-2

           c.    PG&E Has Focused on the Management of Safety Risks ................... 1-2

           d. Uniform Standards Are Appropriate in Some Areas and
              Inadvisable in Others ........................................................................... 1-2

           e. The S-MAP Should Not Be Assumed to Be Open-Ended.................... 1-3

     2. Organization of This Testimony ................................................................. 1-3

     3. Relationship of This Filing to PG&E’s Upcoming GRC............................... 1-4

     4. Risk and PG&E’s Integrated Planning Process .......................................... 1-5

B. Approach to This S-MAP .................................................................................. 1-6

     1. Content of This S-MAP and Future Filings ................................................. 1-7

     2. The Role of Workshops.............................................................................. 1-8

     3. Commission and Stakeholder Expertise .................................................. 1-10

C. Relief Requested ............................................................................................ 1-10




                                                           1-i                                                    EXHIBIT B
         Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 25 of 63


 1                      PACIFIC GAS AND ELECTRIC COMPANY
 2                                  CHAPTER 1
 3                            OVERVIEW AND SUMMARY

 4   A. Introduction
 5             In this proceeding, Pacific Gas and Electric Company (PG&E) provides an
 6         introduction and overview of its models and methodologies used to prioritize and
 7         mitigate safety risks. This proceeding—known as the Safety Model Assessment
 8         Proceeding (S-MAP)—is submitted in accordance with Decision 14-12-025 of
 9         the California Public Utilities Commission (CPUC or Commission).

10         1. General Principles Guiding This Filing
11                 PG&E has embraced risk-informed decision-making in its planning and
12             budgeting process and fully supports the Commission’s increased focus in
13             this area. In the rapidly developing area of risk assessment and mitigation,
14             utilities will continue to identify areas of improvement for their processes.1
15             Similarly, the Commission and stakeholders may need to increase their own
16             technical capabilities for evaluating the risks facing utilities and the proposed
17             strategies for mitigating those risks. All participants in this new dialogue will
18             also need to ensure that they share a common understanding of terms. If
19             not, misunderstandings likely will ensue.
20                 Utilities, the Commission and stakeholders are in this together.
21             Accordingly, PG&E has approached this proceeding with the following
22             general principles in mind.

23             a. PG&E Welcomes a Sharing of Risk Management Practices
24                      PG&E welcomes a sharing of risk management practices—both
25                 formally and informally—among stakeholders in California. In addition
26                 to this proceeding, PG&E has reached out to other participants in the
27                 State and around the country to share lessons learned. This sharing will
28                 continue beyond the issues contemplated for this first S-MAP.




     1     While PG&E provides its principal risk models and methodologies in this filing, PG&E
           expects to develop additional tools, models and standards as its risk management
           process matures.

                                                  1-1                                       EXHIBIT B
         Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 26 of 63


 1             b. Cooperation Among the Parties Will Advance the Industry
 2                      In the developing area of utility risk management, cooperation
 3                 among the parties will best serve to advance the industry’s efforts. All of
 4                 the S-MAP participants have a common interest in advancing the art
 5                 and science of utility risk management. To that end, PG&E aims to
 6                 promote a cooperative atmosphere in this proceeding. The topics to be
 7                 covered in the S-MAP lend themselves well to workshops and
 8                 multimedia demonstrations, not the formality of evidentiary hearings.

 9             c. PG&E Has Focused on the Management of Safety Risks
10                      PG&E expects that the S-MAP—and future Risk Assessment and
11                 Mitigation Proceedings’ (RAMP) and General Rate Cases’ (GRC)
12                 discussion of risks—will focus primarily on key safety risks. PG&E
13                 manages other important risks, such as environmental and financial
14                 risks, although PG&E expects that such risks will not be the focus in the
15                 S-MAP.

16             d. Uniform Standards Are Appropriate in Some Areas and Inadvisable
17                 in Others
18                      In the decision, the CPUC questions whether or not “uniform or
19                 common standards” is a goal that should be pursued.2 Some areas
20                 lend themselves well to common standards. Others do not. The former
21                 category could include, for example, the development of a risk lexicon;
22                 the application of a common framework—ISO 31000; and the use of a
23                 common process as described in the Cycla Corporation’s (Cycla)
24                 May 16, 2013 report in PG&E’s 2014 GRC.3 The latter category
25                 includes algorithms and programs for addressing risk, which are likely to
26                 differ from company-to-company, based on the characteristics of that
27                 company’s assets, environment and customers.




     2     D.14-12-025, mimeo, p. 30 (“The S-MAP decision can also address whether uniform or
           common standards must be used by the energy utilities in the next S-MAP filings, or
           direct the energy utilities to pursue the issue further.”).
     3     Cycla’s 10-step process is presented in Section B.1. below.

                                                  1-2                                    EXHIBIT B
         Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 27 of 63


 1             e. The S-MAP Should Not Be Assumed to Be Open-Ended
 2                     The decision states that the S-MAP will take place “every
 3                 three years…unless directed otherwise by the Commission.”4 At this
 4                 juncture, it would be inappropriate to assume that the number of
 5                 S-MAPs will be open-ended. One must be cognizant of the impacts of
 6                 new proceedings. Such proceedings translate to higher administrative
 7                 costs for the utilities and, of course, stress the limited resources of the
 8                 Commission and stakeholders.
 9                     In addition to our concerns about the number of S-MAPs going
10                 forward, PG&E is equally concerned that the S-MAPs are resolved
11                 timely. The Commission’s Decision 14-12-025 requires that the S-MAP
12                 decision be issued prior to the first RAMP filing in order to improve the
13                 incorporation of risk and safety into utility rate cases. Accordingly,
14                 PG&E would like to see this proceeding move forward efficiently and
15                 conclude promptly.

16         2. Organization of This Testimony
17                 PG&E’s testimony is comprised of five chapters. The first two chapters
18             address enterprisewide models. In Chapter 2, PG&E presents its Enterprise
19             and Operational Risk Management Program (EORM) and Risk Evaluation
20             Tool (RET), which are used to identify and rank enterprisewide and
21             operational risks. In Chapter 3, PG&E presents its risk-informed budget
22             allocation (RIBA) process, which is used to prioritize work in the core lines of
23             business according to risk scores. Thereafter, PG&E presents line of
24             business-specific approaches to risk management. Chapter 4 presents
25             PG&E’s approach in Electric Operations and Nuclear Power Generation.
26             Chapter 5 presents PG&E’s approach in Gas Operations. Chapter 6
27             presents a risk lexicon developed in conjunction with Southern California
28             Edison Company (SCE) and the Sempra utilities (Sempra). The definitions
29             in Chapter 6 are thus jointly sponsored by SCE, Sempra and PG&E.




     4     D.14-12-025, mimeo, p. 55 (Ordering Paragraph 5).

                                                 1-3                                        EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 28 of 63


 1             The testimony takes the following structure:

                                        TABLE 1-1
                           PACIFIC GAS AND ELECTRIC COMPANY
                                STRUCTURE OF TESTIMONY


               Chapter                    Title                      Witness
                  1        Overview and Summary              S. Sharp
                  2        Companywide Models and            J. Markland
                           Approaches for Assessing Risk
                  3        Companywide Models and            J. Martin
                           Approaches to Risk Informed
                           Budget Allocation
                  4        Electric Operations and Nuclear   E. Back and C. Harbor
                           Power Generation
                  5        Gas Operations                    C. Chapman
                  6        Risk Lexicon                      J. Markland
              Appendix A   Statements of Qualifications      All


 2     3. Relationship of This Filing to PG&E’s Upcoming GRC
 3             This S-MAP is not a formal precursor to PG&E’s 2017 GRC. (PG&E will
 4        file its 2017 GRC on September 1, 2015.) PG&E’s 2020 GRC will be the
 5        first PG&E GRC to incorporate the results of this S-MAP and to have a
 6        formal RAMP. PG&E expects to submit the RAMP for the 2020 GRC in
 7        October 2017.
 8             Although the new risk proceedings instituted through
 9        Decision 14-12-025 will not be fully incorporated until PG&E’s 2020 GRC,
10        PG&E will follow the spirit of Decision 14-12-025 in the preparation of its
11        2017 case. To that end, PG&E will provide more extensive testimony on
12        safety and risk and PG&E will explain how its forecast relates to safety and
13        risk priorities. The 2017 GRC testimony will also follow the Commission’s
14        directive from PG&E’s 2014 GRC, namely:
15            PG&E will provide additional testimony on its Integrated Planning
16             Process; affirmatively showing that risk management through integrated
17             planning forms the foundation of the system safety and compliance
18             projects and programs forecast in its 2017 GRC.
19            PG&E will prioritize projects and programs in the 2017 GRC by using
20             risk-based criteria and will describe how the projects and programs it is


                                                  1-4                                EXHIBIT B
         Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 29 of 63


 1                 forecasting mitigate the system safety risks listed on PG&E’s Risk
 2                 Register.
 3                PG&E will provide enhanced testimony on its overall risk program from
 4                 its Chief Risk Officer as well as line of business-specific risk testimony
 5                 from the risk or asset management leads from Electric Operations,
 6                 Energy Supply and Gas Operations.5

 7         4. Risk and PG&E’s Integrated Planning Process
 8                 As described above, PG&E will provide additional testimony on its
 9             Integrated Planning Process in its 2017 GRC. The annual Integrated
10             Planning Process consists of four primary steps.6 The first step is
11             establishing “Executive Guidance,” where PG&E sets forth its goals for the
12             next five years. The second step is Session D—developed from January
13             through April—which is used to review and discuss progress made to
14             manage PG&E’s top compliance, enterprise and operational risks. The
15             third step in the process is Session 1—developed from April through July—
16             which outlines PG&E’s 5-year Operating Plan, including goals and
17             strategies. The fourth step is Session 2—developed from August through
18             October—which sets forth PG&E’s 2-year execution plan. The Integrated
19             Planning Process is an iterative cycle and adjustments can be made to
20             PG&E’s plan to incorporate emerging information. For example, while
21             Session D reviews are completed in April, senior management—through
22             their risk and compliance committees—regularly review the status of risks
23             and mitigation activities. Additionally, the Risk Policy Committee, which is
24             chaired by the Chief Executive Officer, conducts a “mid-cycle check in”
25             where the Committee reviews progress relative to PG&E’s risk profile and
26             implementation of the EORM program. The leadership team will collectively
27             make a decision to address newly identified gaps in PG&E’s work plan if
28             warranted.




     5     D.14-08-032, mimeo, p. 12.
     6     PG&E’s Integrated Planning Process also contains an additional step, Session C, for
           the Company’s senior leadership development and succession planning.

                                                  1-5                                       EXHIBIT B
         Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 30 of 63


 1                    Figure 1-1 below illustrates the Integrated Planning Process cycle and
 2              the key outputs of the process and the tools used in each step of the
 3              process.
                                                   FIGURE 1-1
                                       PACIFIC GAS AND ELECTRIC COMPANY
                                         INTEGRATED PLANNING PROCESS



                                                         L""-====~~~Output:
                                                                    PG&E's 5-Year Goals
                                                               · Executive· ,
                                                                 Guidance



                                              /                                      \
                                                               -    - - - -




                                  -                                                  -·
                                      .Sessfon·2                                               ~n ~
                                                                                          s~ssi_

                                                                                       ~·--
          Output:
          • LOBs ' 2-year Execution Plan: work      "'                                           Output:
            plan, resource plan and detailed budget
          • LOB prioritization of proposed work
          • Metrics and targets
          • Forecast for rate cases
          Tools: R/BA, LOB-Specific Models
                                                           -       ---




                                                               ,Session 1
                                                                                      /          • Risk Register
                                                                                                 • Discussions on progress made to
                                                                                                   manage risks
                                                                                                 Tools: RET, LOB-Specific Models




                                                   Output:                                           .
                                                   • LOB 's 5-year Operating Plan: goals and strategies
                                                     including risk management objectives
                                                     LOB preliminary prioritization of proposed work
                                                   Tools: RIBA, LOB-Speci fic Models




 4   B. Approach to This S-MAP
 5              PG&E has approached this S-MAP in accordance with the expectations of
 6         the Refined Straw Proposal, which envisioned:
 7              the initial S-MAP [would] ‘serve primarily an informational and education
 8              function – acquainting parties with the utilities’ models – and provide utilities
 9              an opportunity to hear reactions from Commission staff and parties and
10              modify their models as they deem appropriate in response to Staff/parties’
11              concerns and recommendations.7

12              PG&E understands that the Commission’s expectations and scope of the
13         S-MAP will change over time. Not everything can be accomplished in the first
14         S-MAP.8



     7     D.14-12-025, mimeo, pp. 22-23.
     8     D.14-12-025, mimeo, p. 26.

                                                                   1-6                                                               EXHIBIT B
         Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 31 of 63


 1             While the Commission considers the longer term goal of evaluating “uniform
 2         and common standards,” the Commission raised three topics for consideration.9
 3         First is “whether the S-MAP should be a recurring proceeding, and if so, how
 4         often should that be.”10 Second is whether workshops or an S-MAP working
 5         group should determine whether common standards can be developed.11 Third
 6         is whether Commission staff and other parties have sufficient expertise to
 7         understand and analyze the S-MAP methods and methodologies.12
 8             PG&E addresses these three topics below.

 9         1. Content of This S-MAP and Future Filings
10                 The Commission has concluded that S-MAPs “should be held at least
11             two times, at an interval of three years.”13 And, “[i]n the second proceeding,
12             the Commission can decide whether the S-MAP proceedings should
13             continue in the future or be terminated.”14
14                 PG&E has set forth a framework in Table 1-2 for the content of
15             two S-MAPs. This framework is tied to Cycla’s 10-step process reflecting
16             the elements of a risk-informed resource allocation process. Cycla
17             presented this 10-step process in PG&E’s 2014 GRC. As shown in
18             Table 1-2, PG&E proposes addressing five of the ten steps in this first
19             S-MAP and deferring two steps to the second S-MAP. (The remaining
20             three steps are already addressed in the GRC process.) PG&E would defer
21             those steps (1) pertaining to evaluating risk reduction; and (2) monitoring the
22             effectiveness of risk control measures. As explained more fully in
23             Chapter 2, Sections D.2.a. and D.3., quantifying risk reduction is in a
24             particularly early state of development. S-MAP discussions in this area
25             would benefit from additional time to mature.




     9     D.14-12-025, mimeo, p. 26.
     10 D.14-12-025, mimeo, p. 26.
     11 D.14-12-025, mimeo, p. 26.
     12 D.14-12-025, mimeo, pp. 26-27.
     13 D.14-12-025, mimeo, p. 27.
     14 D.14-12-025, mimeo, p. 27.


                                                1-7                                      EXHIBIT B
    Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 32 of 63


                                           TABLE 1-2
                              PACIFIC GAS AND ELECTRIC COMPANY
                                CYCLA’S 10-STEP RISK PROCESS


                                                                          Proceeding Where
                                                                         Process Step Should
       Step          Cycla Process            Model/Method/Process          Be Addressed
        1       Identify Threats            EORM Program                 This First S-MAP
                                            Session D – Risk             (Chapters 2, 4, 5)
                                            RET
        2       Characterize Sources of     EORM Program                 This First S-MAP
                Risk                        Session D – Risk             (Chapters 2, 4, 5)
                                            RET
        3       Identify Candidate Risk     EORM Program                 This First S-MAP
                Control Measures (RCM)      Session D – Risk             (Chapters 2, 3, 4, 5)
                                            Session 1 – Strategy
                                            Session 2 – Execution Plan
                                            RIBA
        4       Evaluate the Anticipated    EORM Program                 Second S-MAP
                Risk Reduction for          Session D – Risk
                Identified RCM
        5       Determine Resource          EORM Program                 This First S-MAP
                Requirements for            Session 1 – Strategy         (Chapters 3, 4, 5)
                Identified RCMs             Session 2 – Execution Plan
                                            RIBA
        6       Select RCMs                 EORM Program                 This First S-MAP
                Considering Resource        Session 1 – Strategy         (Chapters 3, 4, 5)
                Requirements and            Session 2 – Execution Plan
                Anticipated Risk            RIBA
                Reduction
        7       Determine Total             EORM Program                 General Rate Case
                Resource Requirement        Session 1 – Strategy
                for Selected RCMs           Session 2 – Execution Plan
                                            RIBA
        8       Adjust the Set of RCMs      EORM Program                 General Rate Case
                to be presented in GRC      Session 1 – Strategy
                Considering Resource        Session 2 – Execution Plan
                Constraints                 RIBA
        9       Adjust RCMs for             EORM Program                 General Rate Case
                Implementation following    Session 2 – Execution Plan
                CPUC decision on            RIBA
                Allowed Resources
       10       Monitor the Effectiveness   EORM Program                 Second S-MAP
                of RCMs                     Session D – Risk


1     2. The Role of Workshops
2              On the topic of how to involve workshops in the S-MAP, the Commission
3           concluded that they “could be useful toward reaching a consensus about
4           uniform or common standards. These additional workshops or working


                                                 1-8                                             EXHIBIT B
      Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 33 of 63


 1           groups are something the parties and the ALJ in the S-MAP proceedings
 2           should consider.”15
 3               PG&E agrees that workshops would be useful. Indeed, PG&E believes
 4           that workshops are likely to be more fruitful than evidentiary hearings for the
 5           topics under consideration. These topics are technical and include
 6           calculations, algorithms, and complex concepts. These issues are best, and
 7           most easily, explored through workshop discussions, not formal
 8           cross-examination.
 9               For these reasons, PG&E proposes a series of workshops in lieu of
10           evidentiary hearings. These workshops should cover the following topics:
11              Risk Lexicon – this session would have the parties work together to
12               develop a risk lexicon based upon that jointly put forward by the utilities.
13               PG&E envisions that this lexicon would be an educational resource,
14               maintained by the Commission, that could be used by the Commission,
15               utilities and stakeholders.
16              Benchmarking of Utility Risk Processes – this session would examine
17               the current state of utility risk management outside of California.
18              Presentation of Utility Risk Models – this session would allow for more
19               in-depth presentations and discussions concerning the utility risk
20               models. This session could include live demonstrations of the models.
21              Data Issues – this session would address data issues such as the
22               relative value of qualitative and quantitative data, as well as the use of
23               predictive vs. lagging indicators.
24              Areas for Common Standards – this session would address the
25               Commission’s interest in exploring whether common standards would be
26               useful and have the parties work together to identify possible areas for
27               such standards.
28               If the Commission wishes to develop a record concerning these
29           workshops, PG&E would support videotaping/webcasting the workshops,
30           working with staff to develop reports, or otherwise formalizing the content of
31           the workshops.




     15 D.14-12-025, mimeo, p. 28.


                                               1-9                                      EXHIBIT B
      Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 34 of 63


 1       3. Commission and Stakeholder Expertise
 2               PG&E is not in the best position to assess whether or not the
 3           Commission and stakeholders currently have the requisite expertise to
 4           review the utility models and methodologies. In the past, both Commission
 5           staff and intervenors have expressed concerns about the level of their
 6           expertise. To the extent that additional expertise is required, PG&E
 7           supports the Commission and parties obtaining such expertise through
 8           internal staff (in the long-term) or external consultants (in the short-term).
 9           The more expertise at the table, the more productive this proceeding is likely
10           to be. In this regard, PG&E supported the hiring of experts by the Safety
11           and Enforcement Division during PG&E’s 2014 GRC.

12   C. Relief Requested
13           PG&E understands the main purpose of this first S-MAP proceeding to be
14       an informational and educational one.16 Accordingly, the formal relief requested
15       by PG&E is relatively limited.
16           PG&E seeks:
17          The Commission’s development of a risk lexicon based on the definitions
18           proposed herein.
19          The Commission’s guidance for the content of the next S-MAP. PG&E
20           recommends that the next S-MAP focus on:
21           –   A methodology for evaluating anticipated risk reduction and monitoring
22               the effectiveness of identified risk control measures.
23           –   The evaluation of common standards in areas where the Commission in
24               this S-MAP deems such standards to be advisable.




     16 D.14-12-025, mimeo, pp. 22-23.


                                               1-10                                      EXHIBIT B
Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 35 of 63




           PACIFIC GAS AND ELECTRIC COMPANY
                            CHAPTER 2

     COMPANYWIDE MODELS AND APPROACHES FOR
                        ASSESSING RISK




                                                                      EXHIBIT B
  Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 36 of 63


                 PACIFIC GAS AND ELECTRIC COMPANY
                             CHAPTER 2
       COMPANYWIDE MODELS AND APPROACHES FOR ASSESSING RISK

                                           TABLE OF CONTENTS


A. Introduction....................................................................................................... 2-1

B. EORM Program Overview ................................................................................ 2-1

     1. People and Processes ............................................................................... 2-2

           a. Personnel ............................................................................................ 2-2

           b. Committees ......................................................................................... 2-2

           c.    Monitoring and Metrics ........................................................................ 2-3

     2. History of the Program ............................................................................... 2-4

     3. Integration With PG&E’s Planning Processes ............................................ 2-4

C. The Risk Evaluation Tool.................................................................................. 2-4

     1. Purpose...................................................................................................... 2-4

     2. Evolution of the Tool .................................................................................. 2-5

     3. RET2.1 ....................................................................................................... 2-6

           a. Inputs ................................................................................................... 2-6

                 1) Risk Score ..................................................................................... 2-6

                 2) Risk Status .................................................................................... 2-6

           b. Output .................................................................................................. 2-7

     4. Illustrative Example .................................................................................... 2-8

D. Areas for Focus and Improvement ................................................................. 2-10

     1. Where PG&E Is Compared to Our Peers ................................................. 2-10

     2. Key Challenges ........................................................................................ 2-11

           a. Risk Quantification ............................................................................. 2-11

           b. Risk Tolerance................................................................................... 2-12

     3. Areas of Future Activities ......................................................................... 2-13




                                                           2-i                                                      EXHIBIT B
      Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 37 of 63


 1           PACIFIC GAS AND ELECTRIC COMPANY
 2                       CHAPTER 2
 3    COMPANYWIDE MODELS AND APPROACHES FOR ASSESSING
 4                          RISK

 5   A. Introduction
 6          Pacific Gas and Electric Company’s (PG&E) goal is to deliver safe, reliable
 7      and affordable gas and electric service to the millions of homes and businesses
 8      that depend on us. Numerous operational risks affect the provision of gas and
 9      electric service, including natural hazards such as seismic activity and wildfires.
10      Although risk cannot be eliminated, PG&E is committed to managing these risks
11      and taking all reasonable measures to provide gas and electric service to our
12      customers in a way that protects the safety of the public and our employees.
13          This chapter describes the progress PG&E has made in implementing an
14      industry-leading Enterprise and Operational Risk Management (EORM) Program
15      since 2011. It also includes a description of the EORM process, including an
16      in-depth look at PG&E’s Risk Evaluation Tool (RET) that is used to assess and
17      rank risks across PG&E. This chapter concludes with an assessment of where
18      PG&E is compared to other companies in the industry and a look at current
19      challenges and future areas for improvement.

20   B. EORM Program Overview
21          PG&E’s program is based on International Standards Organization-31000
22      principles and is squarely focused on providing an in-depth analysis of the
23      enterprise and operational risks inherent in our business, the current state of
24      controls around those risks, and the options for mitigating them further.
25          PG&E’s EORM Program includes a robust governance structure, standard
26      criteria and tools for assessing Company risks, dedicated resources within the
27      Chief Risk Officer’s (CRO) organization and within all PG&E’s lines of business
28      (LOB), defined mechanisms for cross-company collaboration, active
29      management of LOB-specific risk registers, and integration with PG&E’s
30      Integrated Planning Process.




                                              2-1                                      EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 38 of 63


 1     1. People and Processes

 2        a. Personnel
 3                PG&E’s Enterprise and Operational Risk Management Department
 4            resides in the Chief Risk Officer Organization and reports to the CRO.
 5            The CRO reports to PG&E’s Chief Financial Officer. Led by the Director
 6            of EORM and Insurance, the EORM Department:
 7               Develops, implements and maintains enterprise-wide risk
 8                management guidance for the business.
 9               Partners with, and coaches, LOB risk managers and other key
10                individuals to help identify, evaluate and mitigate risks.
11               Provides process support, advice, and recommendations to ensure
12                effective risk management within the business.
13               Evaluates quality and tracks the implementation of mitigation
14                activities.
15               Leads the risk components (Session D as previously described in
16                Chapter 1) of PG&E’s Integrated Planning Process.
17                Each LOB also employs dedicated staff to implement the EORM
18            Program standards and procedures within their own LOB. These
19            employees are responsible for:
20               Managing the LOB’s risk register.
21               Leading risk identification and evaluation workshops within the LOB.
22               Working with subject matter experts (SME) to develop a risk
23                response strategy, including alternatives analysis.
24               Ensuring risk mitigation activities are implemented according to an
25                agreed upon schedule.
26               Developing metrics to track progress and assess the effectiveness
27                of mitigations.

28        b. Committees
29                Committees serve an important oversight role within the EORM
30            Program. At the Board of Directors, PG&E’s audit committee is
31            responsible for overseeing the EORM Program. Oversight of specific
32            enterprise-level risks are addressed by the various Board committees,
33            primarily the Nuclear, Operations and Safety Committee. Board



                                            2-2                                   EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 39 of 63


 1            committees complete in-depth reviews of each enterprise-level risk at
 2            least once every 12 months.
 3                PG&E’s Risk Policy Committee, comprised of PG&E’s most senior
 4            officers, annually reviews progress made by each LOB in implementing
 5            the EORM Program and how PG&E’s risk profile may be changing
 6            over time.
 7                In addition, each LOB has its own Risk and Compliance Committee.
 8            Chaired by the most senior officer of the LOB, these Risk and
 9            Compliance Committees typically meet at least four times per year and
10            are responsible for overseeing EORM activities within their LOB,
11            including reviews of risk assessments and progress made in
12            implementing mitigation activities.

13        c. Monitoring and Metrics
14                Once PG&E has identified and evaluated risks, determined which
15            ones must be mitigated further, and secured the resources to do so,
16            PG&E’s standards require LOBs to monitor progress. Mitigations are
17            tracked and reported at regular LOB Risk and Compliance Committee
18            meetings and, on a quarterly basis, mitigation progress is discussed at
19            PG&E’s Business Plan Review meeting chaired by the President. If
20            mitigation plans are delayed, an action plan is created.
21                PG&E’s EORM standard includes identification of metrics to help
22            evaluate the results of mitigation plans and to detect if conditions are
23            changing in a way that would trigger a re-evaluation of the risk. These
24            metrics can help determine if the risk reduction plan has been
25            successful, or if the LOB needs to adjust its course. In many cases,
26            LOBs have developed and are monitoring these metrics. In other cases,
27            these metrics are under development or are being refined.
28                Lastly, the EORM team oversees the implementation of risk
29            response activities, and the LOBs’ implementation of the EORM process
30            to ensure that standards are adhered to and progress is being made in
31            implementing the right mitigations to reduce the risk.




                                            2-3                                     EXHIBIT B
      Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 40 of 63


 1      2. History of the Program
 2              After establishing the standards and procedures for implementing
 3          EORM in 2011, PG&E’s Risk and Audit Organization focused on
 4          implementing PG&E’s vision of data-driven, risk-based decision making to
 5          support safe, reliable, and affordable electric and gas service that is
 6          integrated into PG&E’s planning process and becomes the foundation for
 7          our regulatory rate cases.
 8              In 2012, each LOB began working with the standards and procedures
 9          issued by the Chief Risk and Audit Officer and began to build LOB-specific
10          risk registers. Through this work, PG&E began to use a common risk
11          language and developed a deeper understanding of the risks PG&E faces
12          and the drivers behind them.
13              The development of formal risk registers began in 2012, although at this
14          time, the risk identification effort took place as a stand-alone process.

15      3. Integration With PG&E’s Planning Processes
16              Once risk registers were established in each LOB, the focus shifted to
17          integrating risk into how PG&E plans and prioritizes work. In 2013, PG&E
18          held its first annual Session D, which is a senior management discussion of
19          the top risks and compliance requirements facing PG&E. Session D—which
20          began as a one-day meeting and has now expanded to two days—remains
21          an annual event where the senior officers spend time discussing how top
22          risks are being managed, where collaboration across LOBs is required, and
23          where additional resources may be needed.
24              As one of the first steps in PG&E’s Integrated Planning Process,
25          Session D helps to develop an understanding of the top risks and
26          compliance requirements and that knowledge informs PG&E’s strategy and
27          execution plans. As mentioned in Chapter 1, these strategy and execution
28          plans are called Session 1 and Session 2, respectively, and are informed by
29          Session D.

30   C. The Risk Evaluation Tool

31      1. Purpose
32              Central to PG&E’s EORM Program was the development and use of
33          PG&E’s RET. The EORM team created RET as a means of facilitating an


                                              2-4                                       EXHIBIT B
         Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 41 of 63


 1             apples-to-apples comparison of risks across LOBs, and to ensure that the
 2             risks that rise to the top of the priority list are those that have the largest
 3             potential of preventing PG&E from achieving its objective of providing safe,
 4             reliable, and affordable service to its customers. RET is used to establish a
 5             risk score for each risk and to establish a relative priority for discussion and
 6             management purposes. The RET score is a product of the potential impact
 7             and the frequency of a risk event. Each risk event is further described as a
 8             SME-proposed Probable Worst Case (P95)1 scenario.

 9         2. Evolution of the Tool
10                 The initial RET Model (referred to as RET1) was modified in 2013 to
11             produce RET2, and again in 2014 to create what is now referred to as
12             RET2.1. The RET1 Model used a 3 × 3 matrix of high, medium, and low
13             impact vs. high, medium, and low frequency. Additionally, the RET1
14             algorithm was linear in nature and placed more emphasis on frequency than
15             impact. Given concerns about the inability to correctly predict frequency,
16             there was less confidence in the RET1 output. RET1 also resulted in
17             less-than-desired differentiation of risks. That is, many risks were high
18             impact, low frequency and occupied the same spot on the graphic output,
19             described below as a “heat map,” limiting its usefulness in identifying areas
20             of focus.
21                 RET2 was developed to address these deficiencies. RET2 employed a
22             7 × 7 matrix with additional specificity included in the criteria definitions.
23             The algorithm was changed to a logarithmic scale to increase differentiation
24             between risks and provide a better view of relative priority of risks. One year
25             after implementing RET2, the EORM team revisited the definitions within the
26             impact criteria and made adjustments to the descriptions in the “Reliability”
27             impact category2 to address LOB feedback. Although relative ranking did
28             not change significantly between RET2 and RET2.1, the descriptions within
29             Reliability better resonated with the LOBs using the tool.


     1     The P95 scenario is based on the concept of plotting a range of outcomes along a
           distribution and choosing the 95th percentile event for the purposes of the risk
           discussion. In practice, for many risks—in the absence of quantitative support—PG&E
           identifies a reasonably probable worst case scenario rather than a range of outcomes.
     2     The six impact categories in the RET model are described in the next section.

                                                  2-5                                            EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 42 of 63


 1            Additionally, RET2.1 included increased flexibility in the frequency
 2        criteria. No longer are risk assessments limited to seven frequency
 3        categories. If there are data to support a specific frequency, e.g., through
 4        the use of probabilistic risk assessments, LOBs may use that data to
 5        calculate the risk score.

 6     3. RET2.1

 7        a. Inputs

 8            1) Risk Score
 9                     As mentioned above, the RET2.1 is used to establish a number,
10                 called a risk score for each risk to establish relative priority for
11                 discussion purposes. The RET2.1 score is a calculation based on a
12                 SME discussion of the risk associated with the P95 scenario.
13                 The potential impacts of the scenario across six impact categories
14                 are then scored between 1 and 7 (7 being the greatest impact).
15                 The six impact categories are: Safety, Environmental, Compliance,
16                 Reliability, Trust and Financial. Once the impact is articulated,
17                 a frequency or probability based on data and subject matter
18                 expertise is assigned to each risk scenario. The algorithm
19                 discussed in Attachment A is then applied to create a score
20                 between 1 and 10,000.

21            2) Risk Status
22                     When a risk is first identified, its status is denoted as “black”
23                 indicating that a risk assessment must be completed to determine a
24                 current residual risk score. During the risk assessment, the risk
25                 owner will gather as much data and expertise on the subject to fully
26                 characterize the risk drivers and controls and to score the risk.
27                     Once the risk assessment is complete, the team determines
28                 what level of control status should be recommended to the LOB
29                 Risk and Compliance Committee. The following statuses are
30                 available:
31                    Red – controls not adequate
32                    Amber – controls need strengthening
33                    Green – controls are adequate


                                             2-6                                          EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 43 of 63


 1                    A risk response plan is created for a risk with Red or Amber
 2                status. The response plan includes a set of mitigations based on an
 3                alternatives analysis to determine the best course of action to
 4                reduce the risk and strengthen controls.
 5                    Over time, risk scores tend to be more static than the risk
 6                status. The risk status should change toward green as the
 7                mitigations are implemented and the controls are strengthened to an
 8                adequate level. The risk score will only change if mitigations
 9                fundamentally adjust the impact or frequency levels. In other words,
10                impact scores may change only if mitigations can physically prevent
11                or reduce the impact of the P95 scenario.
12                    For example, if the P95 scenario risk is “a car accident which
13                may result in a death,” a mitigant such as a physical divider between
14                the lanes could change the worst case probable P95 scenario from
15                fatality (head-on collision), to “a car accident which may result in a
16                serious injury (i.e., hitting the divider).” This will drop the impact
17                score and, likely the frequency as well. However, physical mitigants
18                are not always possible or practical. More often, mitigations are
19                more likely to impact the frequency side of the equation. For
20                instance, if a substation were to fail catastrophically, the impact
21                always would likely be catastrophic. But it may be possible to make
22                catastrophic failure less likely to occur by addressing the drivers of
23                the risk by maintaining, inspecting and replacing equipment, and
24                installing physical and cyber security measures.

25        b. Output
26                The output of RET 2.1 is a risk score for each risk. These scores
27            can be mapped on a “heat map” that graphically portrays the frequency
28            and impact scores. An illustrative heat map is shown in Figure 2-1.




                                            2-7                                         EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 44 of 63


                                      FIGURE 2-1
                          PACIFIC GAS AND ELECTRIC COMPANY
                                ILLUSTRATIVE HEAT MAP


                                        Illustrative Heat Map




                                             Impact ( 1 -7)



 1                The y-axis on the heat map represents the frequency score, while
 2            the x-axis represents the impact score. The upper right hand corner of
 3            the heat map represents the highest risks; the lower left hand corner
 4            represents the lowest risks.
 5                Because each LOB calculates its own risk scores, LOBs participate
 6            in calibration sessions to ensure consistency in scoring. SMEs and risk
 7            managers calibrate risks internal to their LOB and then the EORM team
 8            facilitates cross-LOB calibration sessions to ensure risks from different
 9            parts of the business are evaluated consistently. During each of these
10            sessions, participants challenge assumptions and other inputs to risk
11            scores to ensure there is alignment in how risks were evaluated. Once
12            the calibration is complete, top risks to PG&E are selected for
13            discussion in PG&E’s Session D meeting.

14     4. Illustrative Example
15            An example helps to illustrate how RET 2.1is used to create a risk score
16        from a risk assessment. Consider the risk of “Failure of Distribution
17        Overhead Primary Conductor,” defined as:




                                             2-8                                    EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 45 of 63


 1            The failure of or contact with energized electric distribution primary
 2            conductor may result in public or employee safety issues, significant
 3            environmental damage (fire), prolonged outages, or significant property
 4            damage. Energized wires down events are also considered part of this
 5            risk.

 6            In this case, the P95 scenario is described as: A fatality due to
 7        unintentional third-party tree worker contact with an in place conductor, in
 8        conjunction with an investigation that finds compliance violations such as
 9        lack of signage, or insufficient clearance.
10            Once defined, the risk assessment team scores the risk by determining
11        the impacts across the six impact categories (see Attachment B) and the
12        frequency of such an event, and captures those determinations in the RET.
13        In this case, the following scores were assigned:
14           Safety impact: A 6 (Severe) impact captures the potential for a fatality
15            to occur if contact was made with a distribution conductor. This is based
16            on industry data and experience.
17           Environmental impact: Under the scenario, there would be a
18            1 (Negligible) impact on the environment.
19           Compliance impact: The scenario assumes a compliance violation,
20            which was rated as a 3 (Moderate) impact by the team based on
21            industry experience.
22           Reliability impact: The team reviewed outage history that would occur
23            relative to the incident and determined that a 3 (Moderate) impact
24            described the potential impact.
25           Trust impact: The team determined a 2 (Minor) impact believing that
26            there may be a single report of the event in a media outlet near the
27            location of the incident, were it to occur.
28           Financial impact: Available data supports a 4 (Major) impact.
29            Finally the team reviewed the scenario, the impact scores, and the data
30        around the drivers and controls and determined that a frequency level of 5,
31        or once every one to three years, was appropriate.
32            The six impact scores and the frequency level are then input into the
33        tool, producing a final risk score of 408. The results of the scoring of the
34        Overhead Conductor Risk can be displayed on the heat maps as shown.




                                            2-9                                      EXHIBIT B
      Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 46 of 63


                                     FIGURE 2-2
                         PACIFIC GAS AND ELECTRIC COMPANY
                     MAPPED RISK SCORE FOR OVERHEAD CONDUCTOR


                                         Illustrative Heat Map




                                                 Distribution Overhead Conductor Primary

                      ~                                                  0
                       >,
                       u
                       C
                       Q)
                       :::,
                       c:r
                       Q)

                      u::




                                              Impact ( 1 -7)




 1   D. Areas for Focus and Improvement

 2      1. Where PG&E Is Compared to Our Peers
 3             Informed by industry benchmarking studies, the recommendations of the
 4         Independent Review Panel, and a third-party consultant, PG&E has moved
 5         from having an “industry standard” enterprise risk management program to
 6         having an “industry-leading” EORM Program. PG&E’s EORM Program is
 7         leading as evidenced by the risk-informed process of integrated planning
 8         and the widespread support for risk management in terms of personnel and
 9         management attention. Senior management regularly engages in
10         discussions about risk, the state of controls and mitigation plans, and has
11         increased the focus on developing and monitoring key measures that
12         provide insight into how risks are being managed.
13             Today, PG&E is in a position where each LOB knows and understands
14         the risks associated with their business and the relative importance of those
15         risks with respect to the potential impact they could have on the
16         achievement of objectives. And the LOBs use this information to inform
17         strategies and resource allocation.
18             PG&E is proud of where it is today in terms of risk management. That is
19         not to say there is no room for improvement.


                                            2-10                                           EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 47 of 63


 1     2. Key Challenges
 2            Effective risk management is an iterative process. As new data
 3        becomes available, operating and environmental conditions change, and
 4        technology improves, so does PG&E’s ability to identify, evaluate, prioritize
 5        and mitigate risks. As does PG&E’s ability to dedicate the appropriate
 6        amount of resources to manage our most important risks and to
 7        demonstrate the risk reduction benefits of the investments PG&E is making.
 8            As PG&E identifies and integrates new data sources, it will develop a
 9        deeper, more granular understanding of the risks it faces and will be able to
10        make better decisions as a result. When new information becomes
11        available, risk management priorities may shift over time and it is important
12        that PG&E remains dynamic in its response to that new information.
13        This means that changes will be made to PG&E’s plans and it will deploy
14        resources accordingly. PG&E will identify risk mitigations that do not have
15        the intended effect and will have to change course. PG&E will also identify
16        new risks. As new information becomes available, risks that PG&E thought
17        were important, may take a back seat to other, more pressing risks. PG&E’s
18        focus on data-driven decision making combined with the ability to pivot to
19        address mitigation needs in a timely manner, will help PG&E operate in a
20        safer and more efficient manner to the benefit of PG&E’s customers,
21        employees and the public.

22        a. Risk Quantification
23                As PG&E’s EORM process has matured and progress has started to
24            be documented, there has been an increased focus on data and
25            quantification of risk to answer two basic questions: (1) Are we making
26            progress in managing risk; and (2) How do we know?
27                In 2014, the EORM team in the Risk and Audit Organization
28            implemented a risk management database to provide better oversight of
29            risk management activities. Risk managers in each of the LOBs began
30            identifying data needs and fulfilling them by gathering information from
31            PG&E and industry sources, and analyzing it to better understand risks.
32            The outcome of that work has been the development of metrics to track
33            and manage risks. The availability of relevant data remains a challenge,
34            however.

                                          2-11                                     EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 48 of 63


 1                Often, it is not possible to tie mitigations directly to the absence of a
 2            risk event. For example, PG&E has invested in a number of activities to
 3            educate the public about the dangers of contact with energized
 4            conductors—a top public safety risk included on the Electric Operations
 5            Risk Register. It is very difficult to prove that someone did not touch an
 6            energized conductor because they heard an advertisement on the radio,
 7            or paid attention to a mobile pop-up advertisement while they were
 8            shopping at Home Depot, or were already aware of the danger.
 9                In some cases, data can be obtained to confirm that mitigations are
10            effective, but often PG&E must rely on the fact that it went through a
11            reasonable process to identify the right things to do and PG&E may not
12            be able to determine the effectiveness of an individual mitigation.
13                PG&E’s goal remains to achieve the vision of data-driven,
14            risk-based decision making to support safe, reliable, and affordable
15            electric and gas service that is integrated into our planning process and
16            becomes the foundation for our rate cases. With the core foundational
17            components of an industry leading EORM program now in place, PG&E
18            is working on refining its approach and improving the maturity of the
19            process, with a focus on data and its application within EORM.

20        b. Risk Tolerance
21                Risk cannot be completely driven out of PG&E’s—or any—business.
22            Today, risk tolerance is implicitly defined by the resources allocated to
23            manage specific risks. For example, PG&E has a robust program to
24            manage Wildfire Risk that consists of an award-winning vegetation
25            management program, equipment retrofits in high-risk areas, and
26            enhanced inspections. As a result, tree-related outages are in the
27            neighborhood of 17 per 1,000 miles, < 0.02 percent of trees in contact,
28            and there are a small number of wildfires caused by PG&E equipment
29            each year. It may be possible to drive tree-related outages to less
30            than 17 per 1,000 miles, or to have less than 0.02 percent of trees in
31            contact, but that would require a level of investment greater than what
32            PG&E is making today. With limited resources—PG&E cannot do
33            everything and must decide at what point it is okay to not mitigate the
34            risk further—tradeoff decisions must be made. For example, additional

                                           2-12                                       EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 49 of 63


 1            investment in managing wildfire risk requires that customers either pay
 2            more, or accept higher risk in another area. PG&E is using the EORM
 3            process to help decide where to dedicate additional resources, and
 4            specifically where it has determined the risk has a current residual risk
 5            that is higher than desired. PG&E’s Risk Informed Budget Allocation
 6            process, described in Chapter 3, also helps direct resources to projects
 7            and programs that have the largest risk reduction impact.
 8                In the 2017 General Rate Case showing, PG&E will illustrate the
 9            projects and programs intended to address key risks in each operational
10            LOB. By showing how these activities for which PG&E is requesting
11            funding relate to risk reduction, intervenors and other stakeholders can
12            see what risks are affected when reductions in specific programs or
13            elimination of specific projects are recommended. As a result of this
14            discussion, the Commission, intervenors, and PG&E will together define
15            risk tolerance for PG&E.

16     3. Areas of Future Activities
17            PG&E’s EORM focus for the foreseeable future can be broadly
18        categorized as “Continuous Improvement.” PG&E is focused on refining our
19        current processes and improving the specific mechanics of risk
20        management, i.e., how PG&E measures risk, the analysis PG&E does
21        around alternatives for mitigation, and how PG&E calculates progress in risk
22        management through the use of effectiveness metrics.
23            The EORM team also will continue to work with the LOBs to:
24           Develop data plans for top risks, identifying what data PG&E needs,
25            what data it has, and how to fill the gaps.
26           Improve existing guidance and support for alternatives analysis and
27            documenting decisions related to mitigation activities.
28           Develop more effectiveness metrics that measure the impact of
29            mitigation activities on risks or drivers of risk, and those that provide
30            insight into how a risk is performing over time, i.e., is the risk increasing
31            or decreasing?
32            With the basic elements of industry-leading risk management now in
33        place, PG&E’s focus is on collectively “upping our game” in the area of risk
34        management. In support of this, the EORM team will continue to sponsor

                                            2-13                                       EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 50 of 63


 1        expert training on specific risk management topics (annual training that is
 2        provided to all risk managers across PG&E); conduct benchmarking and
 3        share best practices from internal and external sources across LOBs; and
 4        continue to promote a risk-aware culture through the continued inclusion of
 5        risk in our Integrated Planning Process.
 6            In the coming years, PG&E will consider analytical approaches for
 7        quantifying risk reduction (meaning a reduction to the RET risk score).
 8        To do so will require appropriate data, perhaps over an extended period of
 9        time. This data will need to address (or avoid) the causation challenges
10        described above. Based on the outcome of this effort, PG&E hopes to
11        identify and implement techniques for quantifying risk reduction and their
12        applicability to specific risks.




                                             2-14                                   EXHIBIT B
Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 51 of 63




           PACIFIC GAS AND ELECTRIC COMPANY
                            CHAPTER 2

                         ATTACHMENT A
         RISK EVALUATION TOOL (RET) ALGORITHM




                                                                      EXHIBIT B
 Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 52 of 63


                                   CHAPTER 2
                                 ATTACHMENT A
                      RISK EVALUATION TOOL (RET) ALGORITHM

                The algorithm used to calculate the risk score for each P95 risk scenario is
        divided into two parts. The first part assesses how often a risk event occurs
        (frequency). The second part assesses the significance of the overall impact of
        each risk event. The overall impact is the log of the resulting product of the
        weighted impact scores in the six categories: Safety; Environmental;
        Compliance; Reliability; Trust; and Financial.
                The risk score is expressed by the following equation in the figure below,
        where f(Event) represents the frequency component of the algorithm
        and I(Event) represents the impact component:

                                                    RISK SCORE ALGORITHM



                     [0.5 Log ( f       )+I         ]
                                 (Event)    (Event)
 RS             =k
      (Event)


Where           f is the number of occurrences expected over a one-year time horizon
And             I is the weighted impact of the event
And             k is the scalar and is a fixed value of 3.16 (the square root of 10)
And             0.5 s a standard factor used to calculate the variance of the aggregate impact of
                uncorrelated events.


                The risk score calculation enables risk managers to calculate the “net risk
        impact” over a range of potential outcomes that occur at different frequencies.
        For example, gas leaks of various grades occur at various frequencies, and
        some of those leaks – if left unaddressed – could cause a range of impacts
        ranging from negligible to potentially catastrophic. The calculation enables risk
        managers to take that data and generate a risk score that contemplates the
        probable worst case, or a 95th percentile event.
                “k” is a scalar used to calibrate the risk scores to cover a range of 1
        to 10,000 to create adequate separation between risks for the purposes of
        facilitating a management discussion.




                                                         2-AtchA-1                                  EXHIBIT B
   Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 53 of 63


               PG&E has mapped the six categories to our goals of safe, reliable and
        affordable service, and weighted them, as follows:

                              GOAL MAPPING TO RET IMPACT CATEGORIES


                                    Company Goal                 RET Impact                RET Category
        Company Goal                 Weight (%)                  Categories                 Weight (%)
                                                            Safety                              30%
      Safe                                 40%              Environmental                         5
                                                            Compliance                            5
                                                            Reliability                         25
      Reliable                             30
                                                            Trust                                 5
      Affordable                           30               Financial                           30
      Total                                100%                                                100%


               The weighting shown above places more importance on certain objectives
        over others. To balance the importance of the weighting and the magnitude of
        the impact, the weightings are applied at the magnitude level (10 I) of the impact
        groups. Therefore, I(Event) can be expressed as shown in the figure below:

                                                IMPACT WEIGHTING




 I(Event) = Log (                      )


                    Ij (Safety, Environmental, Reliability, Financial, Reputation, Compliance) is the impact level of
Where         an impact group of an event
                    Wj (Safety, Environmental, Reliability, Financial, Reputation, Compliance) is the weight
And           applied to the impact group of an event




                                                    2-AtchA-2                                                   EXHIBIT B
Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 54 of 63




           PACIFIC GAS AND ELECTRIC COMPANY
                            CHAPTER 2

                         ATTACHMENT B
               RISK ASSESSMENT CATEGORIES




                                                                      EXHIBIT B
Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 55 of 63


                           CHAPTER 2
                         ATTACHMENT B
                  RISK ASSESSMENT CATEGORIES


                         FREQUENCY DESCRIPTIONS

  Frequency Level       Frequency Description                 Frequency per Year
     Common               > 10 times per year                        F = > 10
       (7)
      Regular             1-10 times per year                       F = 1 – 10
        (6)
     Frequent            Once every 1-3 years                       F = 1 - 0.3
        (5)
    Occasional           Once every 3-10 years                     F = 0.3 - 0.1
       (4)
     Infrequent         Once every 10-30 years                   F = 0.1 - 0.033
         (3)
       Rare            Once every 30-100 years                   F = 0.033 - 0.01
        (2)
      Remote            Once every 100 + years                      F = <0.01
        (1)



                       SAFETY IMPACT DESCRIPTIONS

      Impact Level                            Description
      Catastrophic   Fatalities: Many fatalities and life threatening injuries to
           (7)       the public or employees.
         Severe      Fatalities: Few fatalities and life threatening injuries to the
           (6)       public or employees.
        Extensive    Permanent/Serious Injuries or Illnesses: Many serious
           (5)       injuries or illnesses to the public or employees.
          Major      Permanent/Serious Injuries or Illnesses: Few serious
           (4)       injuries or illnesses to the public or employees.
        Moderate     Minor Injuries or illnesses: Minor injuries or illnesses to
          (3)        many public members or employees.
          Minor      Minor Injuries or illnesses: Minor injuries or illnesses to
           (2)       few public members or employees.
        Negligible   No injury or illness or up to an un-reported negligible injury.
           (1)




                                    2-AtchB-1                                          EXHIBIT B
  Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 56 of 63


                       ENVIORNMENTAL IMPACT DESCRIPTIONS

Impact Level                                       Description
Catastrophic   Duration: Permanent or long-term damage greater than 100 years; or
     (7)
               Hazard Level/Toxicity: Release of toxic material with immediate, acute and
               irreversible impacts to surrounding environment; or
               Location: Event causes destruction of a place of international cultural
               significance; or
               Size: Event results in extinction of a species.
  Severe       Duration: Long-term damage between 11 years and 100 years; or
    (6)
               Hazard Level/Toxicity: Release of toxic material with acute and long-term
               impacts to surrounding environment; or
               Location: Event causes destruction of a place of national cultural significance; or
               Size: Event results in elimination of a significant population of a protected species.
 Extensive     Duration: Medium-term damage between 2 and 10 years; or
    (5)
               Hazard Level/Toxicity: Release of toxic material with a significant threat to the
               environment and/or release with medium-term reversible impact; or
               Location: Event causes destruction of a place of regional cultural significance; or
               Size: Event results in harm to multiple individuals of a protected species.
   Major       Duration: Short-term damage of up to 2 years; or
    (4)
               Hazard Level/Toxicity: Release of material with a significant threat to the
               environment and/or release with short-term reversible impact; or
               Location: Event causes destruction of an individual cultural site; or
               Size: Event results in harm to a single individual of a protected species.
 Moderate      Duration: Short-term damage of a few months; or
   (3)
               Hazard Level/Toxicity: Release of material with a moderate threat to the
               environment and/or release with short-term reversible impact; or
               Location: Event causes damage to an individual cultural site; or
               Size: Event results in damage to the known habitat of a protected species.
   Minor       Duration: Immediately correctable; or contained within a small area.
    (2)
 Negligible    Negligible to no damage to the environment.
    (1)




                                         2-AtchB-2                                              EXHIBIT B
Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 57 of 63



                       COMPLIANCE IMPACT DESCRIPTIONS

 Impact Level                                  Description
 Catastrophic   Adverse Regulatory Actions: Action resulting in closure, split, or sale of
      (7)       PG&E.
   Severe       Adverse Regulatory Actions: Cease and desist orders are delivered by
     (6)        regulators. Critical assets and facilities are forced by regulators to be
                shutdown.
  Extensive     Adverse Regulatory Actions: Governmental, regulator investigations,
     (5)        and enforcement actions, lasting longer than a year. Violations that result
                in multiple large non-financial sanctions; or
                Increased Regulatory Oversight: Regulators force the removal and
                replacement of management positions. Regulators begin Company
                monitoring activities.
    Major       Adverse Regulatory Actions: Violations that result in significant fines or
     (4)        penalties above and beyond what is codified or a regulator enforces
                non-financial sanctions; or
                Expanded Regulations: Significant new and updated regulations are
                enacted as a result of an event
  Moderate      Adverse Regulatory Actions: Violations that result in fines or penalties
    (3)
    Minor       Adverse Regulatory Actions: Self-reported or regulator identified
     (2)        violations with no fines or penalties.
  Negligible    No compliance impact up to an administrative impact.
     (1)




                                      2-AtchB-3                                               EXHIBIT B
   Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 58 of 63


                             RELIABILITY IMPACT DESCRPTIONS

Impact Level                                         Description
Catastrophic   Location: Impacts an entire metropolitan area, including critical customers, or is
     (7)       systemwide; and
               Duration: Disruption of service of more than a year due to a permanent loss to a
               nuclear facility, hydro facility, critical gas or electric asset; or
               Customer Impact: Unplanned outage (net of replacement) impacts more than
               1 million customers; or
               EO: 14 million total customer hours, or more than 1 million mega-watt hours (MWh)
                   total load
               GO: 10 million total customer hours, or reduction of capacity greater than or equal to
                   2.1 Bcf/d for seven months
               ES: 40 percent of utility-owned generating fleet unavailable for one year
  Severe       Location: Impacts multiple critical locations and critical customers; or
    (6)
               Duration: Substantial disruption of service greater than 100 days; or
               Customer Impact: Unplanned outage (net of replacement) impacts more than 100k
               customers; or
               EO: 1.2 million total customer hours, or more than 100 thousand MWh total load
               GO: one million total customer hours, or reduction of capacity greater than 1.2 billion
                   cubic feet per day (Bcf/d), but less than for seven months
               ES: 20 percent of utility-owned generating fleet unavailable for one year
 Extensive     Location: Impacts multiple critical locations or customers; or
    (5)
               Duration: Disruption of service greater than 10 days; or
               Customer Impact: Unplanned outage (net of replacement) impacts more than 10k
               customers; or
               EO: 100 thousand total customer hours, or more than 10 thousand MWh total load;
               GO: 100 thousand total customer hours, or reduction of capacity greater than or
                   equal to 0.6 Bcf/d for seven months
               ES: 10 percent of utility-owned generating fleet unavailable for one year
   Major       Location: Impacts a single critical location; or
    (4)
               Duration: Disruption of service greater than one day; or
               Customer Impact: Unplanned outage (net of replacement) impacts more than
               one thousand customers; or
               EO: 8 thousand total customer hours, or more than one thousand MWh total load
               GO: 10 thousand total customer hours, or reduction of capacity greater than or equal
                   to 0.3 Bcf/d for seven months
               ES: 2 percent of utility-owned generating fleet unavailable for one year




                                            2-AtchB-4                                               EXHIBIT B
  Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 59 of 63


                            RELIABILITY IMPACT DESCRIPTIONS
                                      (CONTINUED)


Moderate     Location: Impacts a small area with no disruption of service to critical locations; or
  (3)
             Duration: Disruption of service of up to one full day; or
             Customer Impact: Unplanned outage (net of replacement) impacts more than
             100 customers; or
             EO: 600 total customer hours, or more than 100 MWh total load
             GO: one thousand total customer hours, or reduction of capacity greater than or
                 equal to 0.1 Bcf/d for seven months
             ES: one percent of utility-owned generating fleet unavailable for one year
  Minor      Location: Impacts a small localized area with no disruption of service to critical
   (2)       locations; or
             Duration: Disruption of up to three hours; or
             Customer Impact: Unplanned outage (net of replacement) impacts less than
             100 customers; or
             EO: Less than 600 total customer hours, or less than 100 MWh total load;
             GO: Less than one thousand total customer hours, or reduction of capacity greater
                 than or equal to 0.01 Bcf/d for seven months
             ES: 0.1 percent of utility-owned generating fleet unavailable for one year
Negligible   No reliability to negligible impacts.
   (1)




                                           2-AtchB-5                                              EXHIBIT B
   Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 60 of 63


                                TRUST IMPACT DESCRIPTIONS

Impact Level                                        Description
Catastrophic   Duration: Ongoing impacts for more than 10 years; and
     (7)
               Media: Event is heavily reported from local through international media outlets and
               social media channels, with influential third parties dominating media coverage;
               various inaccurate information is widely reported; or
               Political: Devastating nationwide broad-based political pressure demanding intense
               long term outreach to policymakers and key stakeholders; or
               Customer Satisfaction: Greater than 50 percent loss of customer satisfaction
               through survey results; or
               Company Brand: Relationships are severed and trust is completely lost
  Severe       Duration: Ongoing impacts between 1 and 10 years; and
    (6)
               Media: Event is heavily reported from local through national media outlets and social
               media channels, with influential third parties dominating media coverage, and various
               inaccurate information is widely reported; or
               Political: Extreme statewide broad-based political pressure demanding concentrated
               outreach to policymakers and key stakeholders; or
               Customer Satisfaction: 21-50 percent loss of customer satisfaction through survey
               results; or
               Company Brand: Event creates outrage and trust can't be fully recovered
 Extensive     Duration: Ongoing impacts between one quarter and one year; or
    (5)
               Media: Event is widely reported in national media outlets and social media channels,
               with influential third parties dominating media coverage, and inaccurate information is
               reported; or
               Political: Severe territory wide political pressure demanding extensive outreach to
               policymakers and key stakeholders; or
               Customer Satisfaction: 4-20 percent loss of customer satisfaction through survey
               results; or
               Company Brand: Event creates serious concerns of company management while
               trust is severely diminished
   Major       Duration: Ongoing impacts between one week and one quarter; or
    (4)
               Media: Event is heavily reported in local through national media outlets and social
               media channels, with influential third parties dominating media coverage, and
               inaccurate information is reported; or
               Political: Major territory wide political pressure demanding major outreach to
               policymakers and key stakeholders; or
               Customer Satisfaction: one to three percent loss of customer satisfaction through
               survey results; or
               Company Brand: Management is questioned and trust is diminished




                                           2-AtchB-6                                             EXHIBIT B
  Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 61 of 63


                              TRUST IMPACT DESCRIPTIONS
                                     (CONTINUED)


Moderate     Duration: Short term coverage for up to one week.
  (3)
             Media: Event is reported in multiple local media outlets and/or social media
             channels, with limited exposure beyond the coverage area; or
             Political: Moderate county level political pressure demanding moderate outreach to
             policymakers and key stakeholders; or
             Customer Satisfaction: Less than one percent loss of customer satisfaction through
             survey results; or
             Company Brand: Event isn’t anticipated and trust is impacted; or
  Minor      Duration: Single report of the event.
   (2)
             Media: Event is reported in a single local media outlet in the location where the event
             took place; or
             Political: Minimal political pressure demanding minimal outreach to policymakers
             and key stakeholders; or
Negligible   No known reputation impact reported to a non-featured report.
   (1)




                                         2-AtchB-7                                             EXHIBIT B
   Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 62 of 63


                              FINANCIAL IMPACT DESCRIPTIONS

Impact Level                                        Description
Catastrophic   Financial Costs: Damage to third-party properties, loss of assets and facilities, fines,
     (7)       lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact > $5 billion in costs; or
               Capital/Liquidity: Ability to raise capital significantly impacted. Dramatic decrease
               in stock price of more than 50 percent for more than one year; or
               Bankruptcy: Risk of bankruptcy is imminent.
  Severe       Financial Costs: Damage to third-party properties, loss of assets and facilities, fines,
    (6)        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between $500 million and
               $5 billion in costs; or
               Capital/Liquidity: Ability to raise capital is challenged. Dramatic decrease in stock
               price of more than 25 percent for more than one year.
 Extensive     Financial Costs: Damage to third-party properties, loss of assets and facilities, fines,
    (5)        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between $50 million and
               $500 million in costs; or
               Capital/Liquidity: Ability to raise capital is hindered. Dramatic decrease in stock
               price of more than 10 percent for up to one year.
   Major       Financial Costs: Damage to third-party properties, loss of assets and facilities, fines,
    (4)        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between $5 million and
               $50 million in costs.
 Moderate      Financial Costs: Damage to third-party properties, loss of assets and facilities, fines,
   (3)         lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between $500 thousand and
               $5 million in costs.
   Minor       Financial Costs: Damage to third-party properties, loss of assets and facilities, fines,
    (2)        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact between $50 thousand and
               $500 thousand in costs.
 Negligible    Financial Costs: Damage to third-party properties, loss of assets and facilities, fines,
    (1)        lawsuits, restitution, remediation, restoration, cost of replacement energy,
               redistributed customer costs, amounting to a total impact of less than $50 thousand in
               costs.




                                            2-AtchB-8                                             EXHIBIT B
     Case 3:14-cr-00175-WHA Document 962-60 Filed 01/10/19 Page 63 of 63



 1                          Coordination Proceeding Special Title (Rule 3.550)
                               CALIFORNIA NORTH BAY FIRE CASES
 2                                      Case No. JCCP No. 4955
 3
                                 ELECTRONIC PROOF OF SERVICE
 4
             I am over the age of eighteen years and not a party to the within action. I am employed
 5
      by Berger Kahn, A Law Corporation, whose business address is: 1 Park Plaza, Suite 340, Irvine,
 6
      California 92614.
 7
             On April 12, 2018, I caused to be served the within document(s) described as: ALL
 8
      PLAINTIFFS’ JOINT REQUEST FOR PRODUCTION OF DOCUMENTS, SET
 9
      THIRTY-FOUR, RELATED TO ALL FIRES [RFPD 383-394] (NUMBERING
10
      CORRECTED) on the interested parties in this action pursuant to the most recent Omnibus
11
      Service List by submitting an electronic version of the document(s) via file transfer protocol
12
      (FTP) to CaseHomePage through the upload feature at www.casehomepage.com.
13
             I declare under penalty of perjury under the laws of the State of California that the
14
      foregoing is true and correct.
15
             Executed on April 12, 2018, at Irvine, California.
16
17
18                                                    ATHENA KETCHER

19
20
21
22
23
24
25
26
27
28

                                                       1
                                   PROOF OF SERVICE - Case No. JCCP No. 4955
